Title: To James Madison from Jacob Wagner, 1 November 1802
From: Wagner, Jacob
To: Madison, James


Dear Sir
Baltimore 1st. Novr. 1802
Your favor of the 26th. has found me here, on my way to Washington. I shall spend but a few days before I proceed thither, in the hope that I may be enabled to render such further services in my former station, as may be acceptable to you. With sentiments of the highest respect and attachment, I remain, Dr. sir, Your most humble servt.
Jacob Wagner
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found.



   
   Wagner had been absent from his State Department clerkship since March because of illness (Wagner to JM, 19 Mar. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:47–48 and n. 1).


